Appeal from a judgment of the County Court of Broome County (Monserrate, J.), rendered December 9, 1988, convicting defendant upon his plea of guilty of the crimes of sexual abuse in the first degree and sodomy in the second degree (two counts).
At the time of defendant’s plea, he stated that he understood that he could receive a prison term of up to seven years and that because the charges were for separate crimes he could receive consecutive sentences. He nevertheless stated that he still wished to plead guilty. These circumstances, coupled with the facts admitted by defendant at the plea allocution, do not warrant disturbing the three consecutive 2-to-6-year prison terms imposed by County Court (see, People v Donnelly, 103 AD2d 941). With respect to defendant’s remaining contentions, they have either been found unpreserved for review or lacking in merit.
Judgment affirmed. Kane, J. P., Weiss, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.